Citation Nr: 0842841	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for migraine headaches to 
include as secondary to the veteran's service-connected 
cervical spine or right shoulder disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

The veteran testified before the undersigned at a Travel 
Board hearing in Phoenix, Arizona in January 2008.  A 
transcript of this hearing is associated with the claims 
folder.  While at the January 2008 hearing the veteran 
submitted copies of VA and private treatment reports (many of 
which were already of record) along with a waiver of RO 
review.  

By rating decision dated in November 2007 the RO denied 
service connection for a psychiatric disorder.  The veteran 
submitted a notice of disagreement as to this decision and a 
statement of case was issued in September 2008, however there 
is no indication in the claims file that the veteran has 
perfected an appeal of this issue.  As such, the Board will 
not address the psychiatric issue at this time.    


FINDING OF FACT

There is no evidence of migraine headaches in service and no 
competent medical evidence linking the veteran's current 
headaches with his period of service or a service-connected 
disability.  


CONCLUSION OF LAW

Service connection for migraine headaches is not established.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's assertion that 
migraine headaches are related to his service with the United 
States Air Force from February 1981 to February 1985.  
Specifically, the veteran contends that his migraine 
headaches are secondary to his service-connected cervical 
spine or right shoulder disorders.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Service treatment records show that the veteran was involved 
in an auto-pedestrian accident in October 1984 where he 
dislocated his right shoulder and fractured his cervical 
spine (C-5).  These records, however, are negative for 
headaches and specifically note a normal neurological system.  
Service treatment records also show that the veteran 
sustained a laceration to the face in January 1983 which 
required stitches to the left eyebrow.  Upon separation in 
January 1985 the veteran denied "frequent or severe 
headaches" in his "Report of Medical History" and an 
examiner noted a normal neurological system during the 
separation examination.    

The veteran is currently service-connected for several 
disorders, including a cervical spine disorder (20 percent 
disabling), right shoulder dislocation (20 percent disabling) 
and a scar on his left eyebrow (0 percent disabling).  In May 
2004, approximately 19 years after his discharge from service 
the veteran indicated that he was suffering from headaches 
radiating from the upper back/neck to his head.  He was 
afforded a VA neurological examination in July 2004.  During 
this examination the veteran related a history of headaches 
for the past one to two years.  The veteran related these 
headaches to the in-service accident he sustained 
approximately 20 years earlier.  He stated that the headaches 
were not a problem for many years after service but began 
recurring in the last three to four years.  Upon physical 
examination the examiner diagnosed the veteran with minor 
headaches, probably muscle contraction type and opined that 
these headaches were unrelated to his in-service neck injury.  

The veteran filed a claim for service connection for 
headaches in August 2004 and was afforded a second VA 
neurological examination in December 2004.  During this 
examination the veteran reported that he began experiencing 
headaches approximately three to five years earlier.  At 
first they only occurred once or twice per week but over time 
they increased to two or three per week.  Typically they 
would last between two to ten hours and the degree of pain 
has gradually increased.  Upon physical examination the 
examiner diagnosed the veteran with muscle contraction 
headaches and stated that it would only be conjectural to 
relate the veteran's headaches to his in-service neck injury.  
The examiner also stated that he suspected that they were 
unrelated but was unable to clearly define a relationship.  

Also of record are several private treatment reports showing 
treatment for the veteran's cervical spine and right shoulder 
disorders.  In particular, private treatment notes from Dr. 
L.H.R. dated in June 2005, August 2005, and December 2005 
note a possible relationship between the veteran's complaints 
of headaches and his cervical spondylosis or myofacial 
etiology.  

Given the evidence of record, the Board finds that service 
connection for migraine headaches is not warranted.  First, 
there is no evidence of headaches or any neurological 
disorder in service.  While Dr. L.H.R. opined that that the 
veteran's headaches are related to the injuries he sustained 
in service, it appears that the opinion was based on the 
veteran's reported history, rather than based on a review of 
the medical records, particularly the claims file.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion 
premised on unsubstantiated account is of no probative value 
and does not serve to verify the occurrences described).  
Furthermore, in the June, August, and December 2005 
statements Dr. L.H.R. stated that it was merely "possible" 
that the veteran's headaches were related to his cervical 
spondylosis and myofacial etiology.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  Medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992). 

The Board finds the July and December 2004 VA medical 
opinions to have the most evidentiary weight.  First, the 
Board finds that a VA examiner is competent to render a 
medical opinion as to the etiology of the veteran's current 
headaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Second, the July and December 2004 VA examiners 
provided reasons and bases for their conclusions and pointed 
to evidence which supported the conclusions.  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

The Board must also note the 19 years between the veteran's 
separation from service in 1985 and the first report of 
headaches in May 2004 as well as the veteran's reports that 
he did not begin experiencing headaches until approximately 
14 to 18 years after service.  Such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

The veteran's claim for service connection includes his own 
assertion that his current headaches are related to service 
or to his service-connected disabilities.  The Board does not 
doubt the sincerity of the veteran's beliefs that his current 
headaches are due to his active military service.  
Nevertheless, as a lay person not trained in medicine, his 
opinion that his current disability is causally related to 
active service is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Rather, medical evidence on 
this point is required.  Although this case contains medical 
opinions supporting the veteran's claims, the Board finds 
that the July and December 2004 VA medical examiners' 
opinions which do not support the claims to be more 
probative, for reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for migraine headaches, and the appeal is denied.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May and November 2004.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) such notice was sent in March 2006 and the 
claim was readjudicated in a November 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the veteran's claimed migraine headaches, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for migraine headaches is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


